Citation Nr: 0010647	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  92-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, 
including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active, honorable service with the United 
States Coast Guard from July 1948 to July 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board remanded this case in November 1991, April 
1993 and February 1998 to accomplish additional development.  
In the February 1998 decision, the Board denied claims of 
service connection for residuals of a right shoulder injury, 
residuals of a right hand injury, and a neck disorder and 
granted a 30 percent rating for posttraumatic stress disorder 
(PTSD).  


FINDING OF FACT

There is no competent evidence that any currently diagnosed 
heart disorder is of service origin, was first manifested 
during within one year after service, or is otherwise related 
to the active service, or that such was caused or permanently 
worsened by service-connected PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a heart disorder, including as secondary to service-connected 
PTSD, is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reflect that on the July 1948 
service entrance examination the veteran's heart and blood 
vessels were normal.  The report of a July 1951 reenlistment 
examination shows that the veteran's heart and vascular 
system were normal, as was a chest x-ray examination.  On the 
July 1954 service discharge examination the veteran's heart 
and vascular system were normal.  His blood pressure was 
118/72, 116/70 and 120/74.  A chest x-ray examination was 
also normal.  The service medical records do not contain a 
diagnosis of any heart disorder.  

The initial post-service medical evidence is a private 
medical record dated in April 1976, at which time a review of 
systems revealed that the veteran reported occasional 
palpitations of very short duration but he denied chest pain, 
hypertension and other potential cardiovascular symptoms.  
Physical and x-ray examinations were normal.  In July 1977, 
the veteran complained of a two-week history of chest pain.  
The impression was chest wall pain.  The medical records show 
ongoing follow-up and treatment for palpitations and chest 
pain 9often referred to as chest wall or musculoskeletal 
pain) through 1992.  Multiple records from that time period 
reflect the complaints of problems with worrying and 
nervousness in addition to cardiac complaints.  By 1984 the 
veteran was noted to have adult onset diabetes mellitus.  A 
record dated in February 1985 includes notation that the 
veteran had had an episode of syncope in October 1984, with 
subsequent episodes of irregular heartbeats and palpitations, 
most likely occurring during periods of stress.  The 
impression was palpitations.  The examining physician stated 
that it was difficult to tell whether the veteran's 
palpitations were pathologic or just due to anxiety.  In 
March 1985 and subsequently there were impressions of 
paroxysmal atrial fibrillation.  A February 1992 record 
indicates that the veteran complained of palpitations while 
wearing a Holter monitor; however, there was no evidence of 
arrhythmia per the monitor and there were very few premature 
atrial or ventricular contractions noted during that time.  
These private medical records include diagnoses of chest wall 
pain, paroxysmal atrial fibrillation, history of syncope, 
episodes of syncope, a history of supraventricular 
tachycardia, possible vasovagal syncope and paroxysmal 
supraventricular tachycardia.  This physician did not relate 
any of these diagnoses to service or as secondary to the 
veteran's service-connected disabilities.  A December 1991 
letter from the veteran's treating physician notes that he 
had been treating the veteran since 1976 for various problems 
including paroxysmal supraventricular tachycardia.  

The claims file contains a letter dated in December 1986, in 
which M.G., M.D., related treatment and evaluation of the 
veteran for a 10-to-12 month history of syncopal-like 
episodes.  Dr. M.G. noted that the veteran provided a history 
of similar symptoms in the 1960s, and that the veteran stated 
that such were relieved by treatment to include 
antidepressive medication.  After examination, Dr. M.G. 
concluded that there did not seem to be a neurologic etiology 
for the veteran's syncope-like episodes.  Dr. M.G. continued 
to note that the veteran did exhibit symptoms of major 
depression and stress and that further psychiatric treatment 
was recommended.  A review of records from the 1960s reveals 
no notations of any reported cardiac symptomatology or any 
cardiac findings in connection with treatment for depressive 
episodes.

The veteran underwent a VA examination in August 1990.  He 
complained of an irregular heartbeat, palpitations, 
depression, fatigue and shortness of breath.  Cardiac 
examination revealed that the heart was not enlarged.  The 
veteran's heart rhythm was regular with good sounds, and all 
peripheral vessels appeared intact.  Blood pressure readings, 
seated, recumbent, standing and before and after exercise 
ranged from 110 to 150 systolic and from 80 to 90 diastolic.  
The examiner included a diagnosis of a history of cardiac 
arrhythmia with palpitation; no etiology was specified.  

By a June 1992 rating decision service connection was granted 
for PTSD and a 10 percent rating was assigned, effective May 
14, 1990.

In August 1995, the veteran was hospitalized because of 
adenocarcinoma of the prostate.  He underwent a radical 
retropubic prostatectomy during that time.  The discharge 
diagnoses included paroxysmal atrial tachycardia and 
fibrillation.  The veteran was hospitalized in September 1995 
because he experienced recurrent paroxysmal supraventricular 
tachyarrhythmias associated with shortness of breath, 
weakness and chest discomfort.  He underwent chest x-ray and 
an echocardiogram.  The discharge diagnoses were paroxysmal 
atrial fibrillation, which was described as idiopathic, and 
mitral valve prolapse.  

The evidence shows the veteran was hospitalized in April 1996 
because of recurrent chest pain.  He was experiencing 
unstable angina pectoris and was admitted to rule out 
myocardial infarction.  He underwent an electrocardiogram and 
cardiac catheterization.  The impression was coronary artery 
disease with a recent inferior myocardial infarction.  The 
veteran then underwent coronary artery bypass surgery.  The 
discharge diagnoses were recent inferior myocardial 
infarction and coronary artery disease.  During follow-up 
examination and treatment in May 1996 the diagnosis was 
severe coronary artery disease and paroxysmal atrial 
fibrillation.  

The medical records show that the veteran continued to have 
atrial fibrillation.  Subsequently, in August 1996, he was 
hospitalized for dual chamber pacemaker implantation and 
atrioventricular node ablation.  The evidence shows the 
veteran underwent periodic follow-up examinations through 
1998.  The additional impressions included mitral 
regurgitation, valvular heart disease, mild aortic 
insufficiency and ventricular abnormalities and hypertrophy.  

The veteran has argued that his heart condition was caused by 
the symptoms associated with his service-connected 
psychiatric disorder.  In February 1998, the Board remanded 
the issue of service connection for a heart disorder to the 
RO, in part to obtain a competent medical opinion addressing 
the issue whether the veteran's his service-connected 
psychiatric disorder caused any existing cardiac pathology or 
aggravated any underlying cardiac pathology.  The Board noted 
that the evidence of record at the time of the remand did not 
include competent medical evidence indicating the etiology of 
the veteran's cardiac symptomatology.  

By a March 1998 rating decision, the RO implemented the 
Board's grant of a 30 percent rating for PTSD and assigned an 
effective date of April 12, 1994. 

Of record is the report of a VA examination in May 1998.  The 
examiner, Dr. A., reported a history of the veteran's 
symptoms and treatment, including coronary artery disease 
with myocardial infarction in 1996 and the subsequent 
coronary artery bypass surgery and pacemaker installation.  
Physical examination showed the heart was normal without any 
gallop, murmur, or rub.  Electrocardiogram revealed a paced 
rhythm.  Chest x-ray examination was normal.  The impression 
was history of coronary artery disease with left-sided 
atypical chest pain for angina, which was most likely 
musculoskeletal pain, and shortness of breath.  The examiner 
noted that the veteran was not in congestive heart failure, 
but recommended additional testing to rule out any remote 
possibility of ischemia causing the chest pain and to 
evaluate left ventricular systolic function.  

In an October 1998 statement the veteran alleged that Dr. A., 
who reportedly had the claim file, had only asked the veteran 
to sign a form and had not examined him, or taken his blood 
pressure or done anything else.  

In November 1998 the veteran underwent an echocardiogram.  
The impression was calcification of the aortic valve with 
minimal aortic insufficiency, minimal mitral regurgitation, 
mild tricuspid regurgitation and regional wall motion 
abnormalities with a mild decrease in left ventricular 
systolic function.  The veteran underwent a stress test 
several days later.  The impression was coronary artery 
disease involving the left anterior descending artery with 
mild active ischemia.  

In July 1999 the RO returned the claims folder to the VA 
Medical Center in order to obtain a medical opinion on the 
questions raised in the Board's February 1998 remand 
decision.  

The September 1999 report of a VA cardiac evaluation is of 
record and is signed by Dr. L., who certified that he 
reviewed the entire claims folder, including the May 1998 
VA cardiology examination report.  Dr. L. noted the veteran's 
contention that his service-connected psychiatric disorder 
caused his heart disease.  It was noted that the veteran's 
heart size and rate were normal.  There was no evidence of 
murmurs.  The lungs were not congested and they functioned 
normally.  Dr. L. stated that further diagnostic studies were 
unnecessary to establish a diagnosis of disease involving the 
heart, noting that no further testing would demonstrate 
whether there was a relationship between post-traumatic 
stress disorder and the veteran's heart disease.  In essence, 
Dr. L. concluded that arteriosclerotic heart disease with 
cardiac abnormalities had no relationship to the veteran's 
service time or to his post traumatic stress disorder and 
that the heart disorders were most likely diseases that occur 
in the average human being without post traumatic stress 
disorder.  

In an informal hearing presentation of March 2000, the 
representative argued that Dr. A., the May 1998 examiner, did 
not state that he had reviewed the claims file and did not 
render an opinion as to any relationship between PTSD and the 
veteran's heart disorders.  The representative also referred 
to the veteran's statement saying that Dr. A. had not 
examined him.  The representative further argued that Dr. L. 
had only reviewed the claims file; thus, the RO did not 
comply with the Board's remand instructions and the case 
should be remanded again for an adequate examination.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition which is proximately due 
to or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if manifested to a degree of 10 percent or more within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  The Court determined that 
a claim for a right knee condition was not well grounded 
based upon a continuity of symptomatology analysis, when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  The Court stated that it clearly held 
in Savage that section 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  

Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition 
and the putative continuous symptomatology.  Until the 
appellant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claim cannot 
be considered well grounded.  Voerth, 13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a heart 
disorder must be denied as not well grounded.  

The service medical records do not contain any evidence or 
diagnosis of heart disease or any other cardiovascular 
disorder and the July 1954 service discharge examination 
showed that the veteran's heart and vascular system were 
normal.  A chest x-ray examination was also normal.  

There is no post-service medical evidence of cardiac problems 
until many years after service so there is no basis for 
granting service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

The initial post-service medical evidence reflecting 
complaints of chest pain and palpitations is found in the 
private medical records beginning in April 1976, many years 
after service.  These records show ongoing evaluation and 
treatment for such symptoms as palpitations, heart rhythm 
irregularities, and chest pain through 1992, but they contain 
no medical opinion attributing any heart problems to the 
veteran's active service or to his service-connected PTSD.  
Although a February 1985 treatment record indicates that the 
veteran's episodes of syncope, irregular heartbeat and 
palpitations most likely occurred during periods of 
"stress," the physician did not diagnose an underlying 
heart disorder or opine that PTSD caused or aggravated any 
heart disorder.  In fact, that physician stated that it was 
difficult to tell whether the veteran's palpitations were 
pathologic or just due to anxiety.  

The veteran does not argue that his heart condition was 
incurred during active service or as a result of some 
incident or event of active service.  Rather, he argues that 
his heart condition was either caused or permanently 
aggravated by his service-connected psychiatric disorder.  

The medical evidence establishes that the veteran has 
multiple diagnoses including chest wall pain, paroxysmal 
atrial fibrillation, history of syncope, episodes of syncope, 
a history of supraventricular tachycardia, possible vasovagal 
syncope, paroxysmal supraventricular tachycardia, a history 
of cardiac arrhythmia with palpitation, mitral valve 
prolapse, coronary artery disease with inferior myocardial 
infarction, status post coronary artery bypass surgery, dual 
chamber pacemaker implantation, atrioventricular node 
ablation, mitral regurgitation, valvular heart disease, mild 
aortic insufficiency and ventricular abnormalities and 
hypertrophy.  Thus the medical evidence establishes that the 
veteran has a current disability, but these diagnoses are 
first reflected many years after active service and they do 
not tend to establish that any current heart condition had 
its onset during or is otherwise attributable to active 
service or attributable to the veteran's service-connected 
psychiatric disorder.  

As the basic issue in this case is whether the veteran's 
post-service heart disease is of service origin or is 
proximately due to or aggravated by his service-connected 
psychiatric disorder, it is medical in nature and pertains to 
the etiology of the post-service heart disease.  Since the 
determinative issue involves a medical question, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Heuer v. Brown, 7 Vet. App. at 384; 
Grottveit v. Brown, 5 Vet. App. at 93.  

The only medical evidence of record that addresses this issue 
consists of the September 1999 VA evaluation report.  Dr L., 
who reviewed the entire file, concluded that the veteran's 
heart disease has no relationship to service or to PTSD.  
Thus, this opinion goes against the claim.  

The only evidence indicating a relationship between the 
service-connected post traumatic stress disorder and the 
veteran's current heart conditions is statements from the 
veteran.  However, they do not well ground this claim because 
the veteran is a lay person and not qualified to render a 
competent opinion on a medical question.  Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded).  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, a lay person is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Court held that a 
witness must be competent in order for his or her statements 
or testimony to be probative as to the facts under 
consideration).  

Lacking any competent evidence or opinion linking any current 
heart disorder to service or to service-connected PTSD, the 
claim for service connection for a heart disorder is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a).  

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  However, such evidence must be 
identified with some degree of specificity; with an 
indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510 (1997).  In this case, the veteran has not identified 
existing medical evidence that would make his claim well 
grounded.  Therefore, 38 U.S.C.A. § 5103(a) is not applicable 
to the present case.  

As the veteran's claim for service connection for a heart 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application to his case.  

The veteran's representative argues that the RO failed to 
comply with the Board's February 1998 remand instructions and 
that the case should be remanded again for an adequate 
examination.  The Court has recently held that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477, 480-
481 (1999).  Clearly the veteran's case is not well grounded, 
so VA had no duty to offer the veteran an examination or 
obtain a medical opinion in the first place.  The 1998 
"examination" report, even if based on the extensive record 
rather than a contemporaneous examination, offers an opinion 
and the opinion goes against the claim.  Thus, absent a well-
grounded claim, the Board need not remand the case again for 
strict compliance with the prior remand directives.   

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a heart disorder is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


